Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This is a Non-Final Office Action in response to the applicant that was filed on 06/26/2019. The application is entitled to the benefit of the filing date of the foreign application that was filed on 01/30/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mikan. (US 20170160735 A1, hereafter referred to as Mikan),
Regarding claim 1, Mikan teaches 
(Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) comprising:
a plurality of drones configured to fly; (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.)
a plurality of vehicles each provided with a landing field where at least one of the drones is able to take off and land; (Mikan, [0016] A system 100 and accompanying methods for providing drone piggybacking on host vehicles 120 are disclosed. ...the system 100 and methods may include transmitting instructions to cause the drone 105 to depart from a departure location 180 and begin delivering the object 109 using the first route.; and [0037] … the drone 105 may receive instructions to land at a drone nesting location 190.)
a reception unit configured to receive a request for a service using a drone; (Mikan teaches [0020] ...For example, the second user device 111 may be utilized by the second user 110 to transmit signals to request various types of content, services, and data provided by content and service providers associated with the communications network 135 or any other network in the system 100.; and in [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105. In serving as a drone manager, the server 160 may be configured to receive various types of information from server 150 (i.e. routing engine for communications network 135). Such information may include, but is not limited to, routes, such as piggybacking routes 212, for host vehicles 120 from the server 170 (transaction server/routing engine)) 
an acquisition unit configured to acquire positional relationships between the drones and the vehicles; (Mikan teaches methods of determining positional relationships and apparatus to implement the methods, as in [0038]...Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, the host vehicle's 120 physical features, the host vehicle's 120 dimensions, the host vehicle's 120 power supply, the host vehicle's 120 current or expected fuel reading, the host vehicle's 120 carrying capacity, traffic the host vehicle 120 is experiencing, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.; and in [0040] ... In certain embodiments, the first route may be calculated based on the information received and based on global positioning data corresponding to the drone's 105 current location and global positioning data corresponding to the intended destination 185. ...For example, a signal may be sent from the drone manager to the drone 105 to activate the drone 105 and cause the drone 105 to begin flying on the first route towards the intended destination 185. In certain embodiments, the first route may be calculated by utilizing the first user device 102, the second user device 111, the drone 105, the host vehicle 120, the server 145, the server 150, the server 160, the server 170, the communications network 135, the communications network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device.) and
a controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager), and the routes may be transmitted from the servers 150, 160 to the drone 105 so that the drone 105 may have the appropriate route information for delivering the object 109 to the intended destination 185.) configured to
select a first drone that flies to a destination of the service from among the drones, (Mikan teaches using multiple drones and multiple destinations, as in [0033]...The drone manager may utilize any of the aforementioned information, along with any other information traversing the system 100 or otherwise, to determine and select the correct drone 105 to deliver the object 109 to the intended destination 185, determine the optimal route for the drone 105 to use while delivering the object 109, determine whether the drone 105 should piggyback with a host vehicle 120 or multiple host vehicles 120 on its way to the intended destination 185, or any combination thereof.) and
select a first vehicle as a landing destination of the first drone from among the vehicles based on the positional relationships between the drones and the vehicles, wherein the first vehicle and the first drone are configured to provide the service based on the selection. (Mikan teaches [0040] ... In certain embodiments, the first route may be calculated based on the information received and based on global positioning data corresponding to the drone's 105 current location and global positioning data corresponding to the intended destination 185. ...For example, a signal may be sent from the drone manager to the drone 105 to activate the drone 105 and cause the drone 105 to begin flying on the first route towards the intended destination 185.;)

Regarding claim 2, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) according to claim 1, wherein the first drone is configured to start flight to the destination of the service when the first vehicle has reached a predetermined point. (Mikan teaches the endpoint between the first route and the second route as the predetermined point, as in [0005] The systems and methods may also include determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination for delivering the object. For example, if the portion of the second route overlaps with a portion of the first route, the second route associated with the host vehicle may correspond with reaching the intended destination. As another example, if the portion of the second route provides an alternative route for reaching the intended destination, then the second route associated with the host vehicle may correspond with reaching the intended destination.)

Regarding claim 3, Mikan teaches 
The drone management system according to claim 2, (Mikan teaches [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager), and the routes may be transmitted from the servers 150, 160 to the drone 105 so that the drone 105 may have the appropriate route information for delivering the object 109 to the intended destination 185.) is configured to 
i) set a reachable point of the first vehicle within a predetermined range from the destination of the service as the predetermined point when the first vehicle is not executing a different service, (Mikan teaches the intersecting point between the first and second route as the reachable point of the first vehicle and the first route as the predetermined range.  When the vehicle associated with the second route (i.e. the first vehicle) is not executing a difference service, as in [0007] ...Based on the information received, the system may include performing an operation that includes calculating a first route for a drone to deliver the object to the intended destination. The system may then perform an operation that includes initiating, by utilizing the drone, the delivery of the object to the intended destination using the first route. The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.) and
ii) set a point on a route of the first vehicle within the predetermined range from the destination of the service as the predetermined point when the first vehicle is executing a different service. (Mikan teaches the intersecting point between the first and second route as the reachable point of the first vehicle and the first route as the predetermined range.  When the vehicle associated with the second route (i.e. the first vehicle) is executing a difference service, as in [0007] ...Based on the information received, the system may include performing an operation that includes calculating a first route for a drone to deliver the object to the intended destination. The system may then perform an operation that includes initiating, by utilizing the drone, the delivery of the object to the intended destination using the first route. The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.)

Regarding claim 4, Mikan teaches The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) according to claim 2, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),) is configured to, when there is a vehicle where at least one drone lands on the landing field, (Mikan teaches [0005]...the systems and methods may include causing the drone to piggyback with the host vehicle during the portion of the second route. Based on the drone piggybacking with the host vehicle during the portion of the second route, the drone may proceed to deliver the object to the intended destination. ) perform both of 
i) selecting, as the first vehicle, the vehicle where at least one drone lands on the landing field, (Mikan teaches [0005]...the systems and methods may include causing the drone to piggyback with the host vehicle during the portion of the second route. Based on the drone piggybacking with the host vehicle during the portion of the second route, the drone may proceed to deliver the object to the intended destination. ) and
ii) selecting the first drone from among the at least one drone that lands on the vehicle selected as the first vehicle. (Mikan teaches [0005]...the systems and methods may include causing the drone to piggyback with the host vehicle during the portion of the second route. Based on the drone piggybacking with the host vehicle during the portion of the second route, the drone may proceed to deliver the object to the intended destination. )

Regarding claim 5, Mikan teaches The drone management system (Mikan, [0069] One technical effect of utilizing the disclosed subject matter is expanding the range of delivery of the drone-based delivery system.) according to claim 4, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),) is configured to, when there is a vehicle where at least one drone lands on the landing field, (Mikan teaches [0005]...the systems and methods may include causing the drone to piggyback with the host vehicle during the portion of the second route. Based on the drone piggybacking with the host vehicle during the portion of the second route, the drone may proceed to deliver the object to the intended destination.) is configured to perform, when there is no vehicle where at least one drone lands on the landing field within a first range from a first via-point or the destination in the service, the first via-point being a via-point that the first vehicle or the first drone stops by for the first time, any one of (Mikan teaches, ) 
i) selecting, as the first vehicle, a vehicle where any drone within the first range from the first via-point or the destination does not land and selecting, as the first drone, a drone that does not land on any vehicle within a second range from the vehicle selected as the first vehicle, (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is selecting the first vehicle, a vehicle where any drone within the first portion (i.e. first range) from the first intersection point (i.e. via-point) or the destination does not land, and selecting the first drone, a drone that does not land on any vehicle within a second range from the vehicle selected as the first vehicle, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.) and
ii) selecting, as the first drone, a drone that does not land on any vehicle within the first range from the first via-point or the destination and selecting, as the first vehicle, a vehicle where any drone within the second range from the drone selected as the first drone does not land. (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is selecting a first drone, a drone that does not land on any vehicle within the first portion (i.e. first range) from the first intersection point (i.e. via-point) or the destination, and then selecting the first vehicle, a vehicle where any drone within the second range from the drone selected as the first drone does not land, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.) 

Regarding claim 6, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.)  according to claim 4, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),) is configured to 
i) select, when there is no vehicle where at least one drone lands on the landing field within a first range from a first via-point that the first vehicle or the first drone stops by for the first time in the service, the first vehicle from among vehicles where any drone within the first range from the first via-point does not land, (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is selecting, when there is no vehicle where at least one drone lands on the landing field within the first portion (i.e. a first range) from the first intersection point (i.e. first via-point) that the first vehicle or the first drone stops by for the first time in the service, the first vehicle from among vehicles where any drone within the first range from the first via-point does not land, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)
ii) set, when there is no drone within a second range from the vehicle selected as the first vehicle, the first drone to be unselected, (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to cancel the first drone when there is no drone within the second portion (i.e. a second range) from the vehicle selected as the first vehicle, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.) and
iii) select, when detection is made that the first vehicle enters within a predetermined range from any one of the first via-point, a via-point subsequent to the first via-point, and the destination, the first drone from among drones within the second range from a current position of the first vehicle. (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to select, when detection is made that the first vehicle enters within a second potion of the second route (i.e. predetermined range) from any one of the first intersection point (i.e. first via-point), a via-point subsequent to the first via-point, and the destination, the first drone from among drones within the second range from a current position of the first vehicle, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)

Regarding claim 7, Mikan teaches 
The drone management system (Mikan, [0069] One technical effect of utilizing the disclosed subject matter is expanding the range of delivery of the drone-based delivery system.) according to claim 1, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),) is configured to select a second vehicle to be a landing place of the first drone from among vehicles within a predetermined range from a current position of the first drone when predetermined processing of the service at the destination with the first drone ends. (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to select a second host vehicle (i.e. a second vehicle) to be a landing place of the first drone from among vehicles within a second portion of the second route (i.e. predetermined range) from a current position of the first drone when the delivery service (i.e. predetermined processing of the service) at the destination with the first drone ends., as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)

Regarding claim 8, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) according to claim 7, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),.) is configured to select the second vehicle from among vehicles where any drone does not land within the predetermined range from the current position of the first drone. (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to select a second host vehicle (i.e. a second vehicle) from among vehicles where any drone does not land within a second portion of the second route (i.e. the predetermined range) from the current position of the first drone, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)

Regarding claim 9, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.)  according to claim 7, wherein the controller (Mikan teaches server 150 and 160 to function as a controller, as in [0023]...Various routes to and from the departure location 180 and the intended destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager),)  is configured to decide, when there is a destination of a different service within the predetermined range from the current position of the first drone, flight of the first drone to the destination of the different service. (Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to decide, when there is a destination of a different service within a second portion of the second route (i.e. the predetermined range) from the current position of the first drone, flight of the first drone to the destination of the different service, as in [0007]...The system may also perform an operation that includes determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination. If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the system may perform an operation that includes causing the drone to piggyback with the host vehicle during the portion of the second route. Finally, the system may perform an operation that includes delivering, based on the drone piggybacking with the host vehicle during the portion of the second route, the object to the intended destination.; and [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)

Regarding claim 10, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) according to claim 1, wherein each of the vehicles is a vehicle that is able to autonomously travel. (Mikan teaches [0024] The system 100 may include a host vehicle 120, which may be any type of mobile connected device, such as an unmanned mobile connected vehicle (e.g. autonomous vehicle),)

Regarding claim 11, Mikan teaches 
The drone management system (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) according to claim 1, 
each of the drones is provided with a secondary battery as a power supply; (Mikan teaches any combination of different power sources wherein one scenario is to have a first and a secondary battery, as in [0022]...The drone 105 may also include a power source 108, which may be any type of power source including, but not limited to, a battery, a solar-powered power source, an electric power source, a magnetic-based power source, an inductive-based power source, any type of power source, or any combination thereof.) and
each of the vehicles is provided with a power feed facility that performs power feed to the secondary battery of the drone. (Mikan teaches charging drone batteries including secondary battery, as in [0006] In certain embodiments, the drone may be configured to recharge a power source of the drone while piggybacking on a host vehicle. For example, the drone may recharge the drone's battery by connecting to the host vehicle's power supply before departing to the drone's intended destination.; and in [0022]...The drone 105 may also include a power source 108, which may be any type of power source including, but not limited to, a battery, a solar-powered power source, an electric power source, a magnetic-based power source, an inductive-based power source, any type of power source, or any combination thereof.,).

Regarding claim 12, Mikan teaches 
A drone management method (Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) comprising:
(Mikan, [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105.) to receive a request for a service using a drone (Mikan teaches [0033] In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105. In serving as a drone manager, the server 160 may be configured to receive various types of information from server 150 (i.e. routing engine for communications network 135). Such information may include, but is not limited to, routes, such as piggybacking routes 212, for host vehicles 120 from the server 170 (transaction server/routing engine),), the management device being configured to manage a plurality of drones configured to fly and a plurality of vehicles (Mikan teaches [0034] ...However, the system 100 may include multiple first user devices 102, multiple second user devices 111, multiple drones 105, multiple objects 109, multiple host vehicles 120,) each provided with a landing field where at least one of the drones is able to take off and land; (Mikan teaches [0016] A system 100 and accompanying methods for providing drone piggybacking on host vehicles 120 are disclosed. ...the system 100 and methods may include transmitting instructions to cause the drone 105 to depart from a departure location 180 and begin delivering the object 109 using the first route.; and in [0037] … the drone 105 may receive instructions to land at a drone nesting location 190.)
causing the management device to acquire positional relationships between the drones and the vehicles; (Mikan teaches System 100 (i.e. management device) to acquire proximity, as in [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time …Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point,.)
(Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to select a first drone that flies to a destination of the service from among the drones and select a first vehicle as a landing destination of the first drone from among the vehicles based on the positional relationships between the drones and the vehicles, as in [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.) and
causing the first vehicle and the first drone to provide the service based on the selection. Mikan teaches any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100, wherein one particular scenario is to cause the first vehicle and the first drone to provide the service based on the selection.; as in [0005] The systems and methods may also include determining whether a portion of a second route associated with a host vehicle corresponds with reaching the intended destination for delivering the object. … If the portion of the second route associated with the host vehicle corresponds with reaching the intended destination, the systems and methods may include causing the drone to piggyback with the host vehicle during the portion of the second route. Based on the drone piggybacking with the host vehicle during the portion of the second route, the drone may proceed to deliver the object to the intended destination., and in [0038] Notably, routes determined by the system 100 may be calculated and modified in real-time as traffic conditions change, host vehicles 120 change, host vehicle 120 routes change, weather conditions change, ordering information changes, intended destinations 185 change, any information changes, or any combination thereof. Additionally, any number of drones 105 may be utilized to make a delivery based on any number of factors, such as, but not limited to, a drone's 105 proximity to an intended destination 185, … any other factor, or any combination thereof. Similarly, any number of host vehicles 120 may be utilized to assist a drone 105, and the host vehicles 120 may be selected based on the host vehicle's 120 speed, the host vehicle's 120 proximity to the drone 105 and/or intended destination 185 or other vantage point, …, any factor, or any combination thereof. Notably, any combination of drones 105, host vehicles 120, and routes may be utilized in the system 100.)

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US 10538340 B1, teaches a mobile launch and retrieval 
US 20170096222 A1, teaches a UAV management system for agriculture usage
US 20170160735 A1, teaches a system for providing drone piggybacking on vehicles
US 20190043370 A1, teaches an UAV product en route delivery 
US 20160257401 A1, teaches landing of UAV on transportation vehicles
US 20190233102 A1, teaches drone management system for delivering a drone 
US 20180059659 A1, teaches UAV delivery system and methods
US 20200247554 A1, teaches position detection apparatus of UAV

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571) 272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/W.Z./
Examiner, Art Unit 3665  
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665